Title: To George Washington from Alexander Hamilton, 21 April 1794
From: Hamilton, Alexander
To: Washington, George


          
            Sir,
            Treasy Departmt April 21. 1794.
          
          I lately communicated to you a letter from our Comissioners at Amsterdam announcing the
            undertaking of a Loan on account of the U. States for three millions of Florins. I submit the following application of that loan as the one which
            appears to me most conducive to the good of the public service. One million of Florins
            to be appropriated to the payment of an instalment of an equal sum of the Dutch debt
            payable on the first of June next—the residue of the loan to be
            transferred here for the purposes either of payments to France,
            or purchases of the Debt as circumstances shall dictate.
          I had begun remittances & made a provisional arrangement for the purchase of bills
            of the Bank of the United States, toward payment of the June instalment. But the loan supercedes the necessity of the former and the bills
            remitted will serve to pay interest & premium of the old loans due and becoming
              due. With the highest respect &c.
          
            Alexr Hamilton
          
        